Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0620
                       Lower Tribunal No. 21-14184
                          ________________


                        Brenda L. Hill-Riggins,
                                  Appellant,

                                     vs.

                  Dr. Francisco Borja, M.D., et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Vivianne
Del Rio, Judge.

     Brenda L. Hill-Riggins, in proper person.

     Wicker Smith O'Hara McCoy & Ford, P.A., and Leslie A. McCormick,
and Jessica L. Gross, for appellees.


Before FERNANDEZ, C.J., and LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.